Title: From John Quincy Adams to Thomas Boylston Adams, 2 April 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Boston 2. April 1803.

The House of Bird, Savage and Bird have stop’d payment, and probably the bill I drew upon them which you negotiated last November, will come back protested—In that case, settle the amount to be paid, with the indorsee duly entitled to it, who may call upon you; let me know the amount and I will send you a post note for it—Be careful to see that the protest and proceedings have all been regular, and take a receipt for the full amount you pay as it will be necessary to establish my claim upon the house—I hope they will eventually pay all demands against them—Inquire whether they have any debtors in Philadelphia, and if you find any property, and can take hold of it, by process of foreign attachment in my name, do it immediately.
Your’s faithfully.
